Citation Nr: 0125272	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  94-39 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for dysthymia, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from October 1973 to December 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 50 percent 
disability evaluation for the veteran's service-connected 
psychiatric disorder, most recently characterized as 
dysthymia.  

This case was previously before the Board.  In August 1996, 
the Board remanded the case to the RO for further 
development.  That development having been completed to the 
extent possible, the Board proceeds with adjudication of the 
claim.  

In connection with his appeal, the veteran testified before a 
hearing officer at the RO in San Juan, Puerto Rico in July 
1992; a transcript of that hearing is associated with the 
claims file.  


FINDINGS OF FACT

1.  The record reflects that the veteran was scheduled for a 
VA examination related to his claim for an increased 
evaluation for dysthymia on April 25, 2001 and failed to 
appear.  

2.  In a May 2001 supplemental statement of the case, the RO 
informed the veteran that he had failed to appear for the 
April 2001 VA examination. 

3.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examination in April 2001.


CONCLUSION OF LAW

The claim for an increased evaluation for dysthymia is denied 
due to failure to report, without good cause, for an April 
2001 VA compensation examination.  38 C.F.R. § 3.655(b) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the June 1991 and April 1995 rating decisions of the reasons 
and bases for the denial of his claim.  He was further 
notified of this information in the August 1991 statement of 
the case and the May 1992, August 1992, April 1995, and May 
2001 supplemental statements of the case.  The RO also 
included the pertinent regulations that applied to the 
veteran's claim for an increased evaluation for his service-
connected disability.  These determinations were not returned 
by the United States Postal Service as undeliverable, and 
thus the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).  The Board concludes that the 
discussions in the June 1991 and April 1995 rating decisions, 
as well as in the statements and supplemental statements of 
the case, which were all sent to the veteran, informed him of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, (U. S. 
C. A. § 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of this claim.  The Board notes that the 
veteran was afforded the opportunity to present argument at a 
hearing and did so. The Board further notes that the veteran 
failed to report, without good cause shown, for a VA 
examination in April 2001.  The duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide the claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or is in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2001).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.  (Emphasis added.)

The RO had the veteran undergo VA examinations in March 1991 
and June 1994.  In August 1996, the Board determined that 
neither of these VA examinations were sufficient for appeal 
purposes and requested that a new examination be ordered.  
The record reflects that the veteran was scheduled for a VA 
examination on April 25, 2001 for which he failed to report. 

A May 2001 supplemental statement of the case notes that the 
veteran failed to appear for the scheduled examination.  The 
RO sent the supplemental statement of the case to the 
veteran's last known address of record, which was not 
returned by the United States Postal Service as 
undeliverable, and thus it is presumed that the veteran 
received the supplemental statement of the case.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Thus, the Board finds that the veteran has not submitted any 
evidence of "good cause" for his failure to report for the 
April 2001 examination.  See 38 C.F.R. § 3.655(b).  As stated 
above, when a veteran is seeking benefits for an increased 
evaluation for a service-connected disability and fails to 
appear for the examination, without good cause, the claim 
will be denied.  Id. 

The RO notified him in the May 2001 supplemental statement of 
the case that he had failed to appear for the scheduled 
examination.  Following the issuance of the May 2001 
supplemental statement of the case, the veteran did not 
assert that he did appear for the examination or provide good 
cause for the decision to not appear.  Again, the Board notes 
that May 2001 supplemental statement of the case was not 
returned as undeliverable.  The address used in that letter 
was the last known address of record.  Therefore, the Board 
assumes that the veteran received the May 2001 letter and 
intentionally failed to respond.  See Mindenhall, 7 Vet. 
App. at 27.  The Board finds that further action without 
response or assistance from the veteran constitutes a waste 
of limited government resources.  See e.g., Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).

The Board is aware that in the May 2001 supplemental 
statement of the case, the RO did not provide the veteran 
with the provisions of 38 C.F.R. § 3.655(b); however, the 
veteran is charged with knowledge of the VA regulation of 
38 C.F.R. § 3.655(b), which clearly states that if a claimant 
fails to appear for an examination, without good cause, in 
connection with a claim for an increased evaluation for a 
service-connected disability, the claim will be denied.  See 
Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (holding 
that VA regulations are binding "on all who seek to come 
within their sphere, 'regardless of actual knowledge of what 
is in the [r]egulations or of the hardship resulting from 
innocent ignorance.'" (quoting Fed. Crop Ins. Corp v. 
Merrill, 332 U.S. 380, 384, 92 L. Ed. 10, 68 S. Ct. 1 
(1947))).  Accordingly, the Board finds that such error by 
the RO was harmless. 

Accordingly, as the veteran's claim is for increased 
evaluation for dysthymia and he has failed to establish "good 
cause" for his failure to report to the April 2001 VA 
examination, the claim is denied pursuant to 38 C.F.R. 
§ 3.655(b).


ORDER

Entitlement to an increased evaluation for dysthymia is 
denied. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

